Citation Nr: 1706201	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  06-12 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an extension of a temporary total rating under 38 C.F.R. § 4.30, beyond July 31, 2010, based upon convalescence for service-connected degenerative disc disease of the lumbar spine/lumbar intervertebral disc syndrome (IVDS).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected degenerative disc disease of the lumbar spine/lumbar intervertebral disc syndrome (IVDS) and associated radiculopathy of the right and left lower extremities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), for the periods prior to May 17, 2010, from August 1, 2010 through February 21, 2013, and from July 1, 2014.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to March 1997.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2005 rating decision which was mailed to the Veteran in September 2005, and in which the RO, inter alia, denied the Veteran's claims for a rating in excess of 20 percent for chronic low back pain with muscle spasm and herniated discs and for a rating in excess of 10 percent for residuals, right knee arthroscopic surgery for medial plica excision with painful motion.  In September 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2006.

This appeal also arose from a June 2011 rating decision in which the RO denied an extension of a temporary total rating under 38 C.F.R. § 4.30, beyond July 31, 2010, based upon convalescence for service-connected back disability.  In August 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) which was received in January 2014.

The Veteran requested a Board hearing before a Veterans Law Judge in Washington, DC on his January 2014 VA Form 9.  He withdrew his hearing request in December 2016 (see December 2016 written statements submitted by the Veteran and by L.J. on his behalf).

The Veteran's claims for increased ratings for his lumbar spine and right knee disabilities were originally denied in an April 2010 Board decision.  Subsequently, the RO notified the Board that additional pertinent evidence, to include additional post-service treatment records and a VA examination report, was in VA's possession at the time of the April 2010 decision but had not been associated with the claims file for the Board's consideration.  Concurrently, in a July 2010 rating decision, the RO granted a temporary 100 percent rating for a period of convalescence following lumbar spine surgery, from May 17, 2010 to July 31, 2010 (see 38 C.F.R. § 4.30 (2016)), and thereafter resumed a 20 percent rating for the lumbar spine disability effective from August 1, 2010. 

In August 2010, based upon the RO's notification that additional evidence had been available at the time of the April 2010 decision and under authority of 38 U.S.C.A. § 7104 (a) (West 2014) and 38 C.F.R. § 20.904 (a) (2016), the Board vacated its April 2010 decision.  Upon consideration of the entire record, including the additional evidence that had been received by VA but not associated with the claims file prior to the Board's April 2010 decision, it denied the Veteran's claim for an increased rating for his right knee disability.  The remaining issue of entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine was remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.

After completing the requested development, the AMC issued a supplemental SOC (SSOC) and rating decision in February 2012 which reflects an award of a 40 percent rating for the Veteran's lumbar spine disability, effective October 5, 2011.

In May 2012, the Board denied the Veteran's claim for an increased rating for his service-connected back disability.  The Board also expanded the appeal to include an inferred claim for a TDIU due to the service-connected back disability and associated radiculopathy of the right and left lower extremities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (if the claimant or the record reasonably raises the question of whether the claimant is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted).  The Board remanded the TDIU claim to the agency of original jurisdiction (AOJ) for further development.

In a May 2014 rating decision, the RO, inter alia, granted service connection for lumbar IVDS (previously rated as degenerative disc disease of the lumbar spine) and assigned a 60 percent disability rating from May 8, 2013 through April 17, 2014.  A temporary total (100 percent) rating for the service-connected back disability due to surgical treatment requiring convalescence was assigned from April 18, 2014 through June 30, 2014.  A 60 percent rating was resumed from July 1, 2014.

In an August 2015 rating decision, the RO, inter alia, reduced the disability rating for lumbar IVDS from 60 percent to 20 percent and reduced the disability rating for right lower extremity radiculopathy from 10 percent to 0 percent; each reduction was effective November 1, 2015.

In a second August 2015 rating decision, the RO granted a TDIU from February 22, 2013 to April 18, 2014.  Despite the RO's grant of a TDIU during this period, the TDIU claim arose as part and parcel to the claim for a higher rating for the service-connected back disability which was received on November 18, 2004.  In light of this fact and the fact that temporary total (100 percent) ratings under 38 C.F.R. § 4.30 have been assigned for the service-connected back disability during the periods from May 17, 2010 through July 31, 2010 and from April 18, 2014 through June 30, 2014, the matter of the Veteran's entitlement to a TDIU due to service-connected degenerative disc disease of the lumbar spine/lumbar IVDS and associated radiculopathy of the right and left lower extremities for the periods prior to May 17, 2010, from August 1, 2010 through February 21, 2013, and from July 1, 2014, remains on appeal (as reflected on the title page).

After accomplishing further action, the AOJ continued to deny the full benefits sought on appeal (as reflected in August 2015 SSOCs) and returned the matters on appeal to the Board for further appellate consideration.

As a final preliminary matter, the Board notes that, following the issuance of the August 2015 SSOC pertaining to the claim for a TDIU, additional relevant evidence has been added to the record, namely private treatment records from J. Partington, MD dated from November 2014 to October 2015.  This evidence has not been considered by the AOJ in conjunction with the TDIU claim.  Although the Veteran's substantive appeal pertinent to the TDIU claim was received prior to February 2, 2013, no waiver of initial AOJ consideration of the evidence has been received.  See 38 C.F.R. § 20.1304 (2016) and § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165.  However, as the AOJ will have an opportunity to consider such evidence on remand, the Veteran is not prejudiced by the Board's limited consideration of the additionally received evidence for the purpose of issuing a comprehensive remand.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.
For the reasons expressed below, the claims on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Veteran was afforded VA examinations in May and July 2015 to obtain information as to severity of his service-connected back disability and associated radiculopathy of the right and left lower extremities.  The examiners who conducted the examinations addressed the functional effects of these disabilities.  The December 2016 statements submitted by the Veteran and by L.J. on his behalf, however, indicate that he was scheduled for additional back surgery in January 2017.  

Accordingly, the Board finds that the Veteran should be afforded a VA examination that provides a full description of the functional effects of his service-connected back and lower extremity neurological disabilities on his ordinary activities, to include his employability, during the periods in question-in particular, since   See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

The Board acknowledges that the ultimate question of whether a veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16 (a)).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity, see 38 C.F.R. § 4.10 (2016) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), further medical findings as to the functional effects of the Veteran's service-connected back and lower extremity neurological disabilities would be helpful in resolving the claim for a TDIU. 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of his claim for a TDIU, which is considered a claim for increase.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility. 

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records (some of which may bear on the temporary total rating claim also on appeal).

A May 2005 VA primary care-nurse telephone note and a January 2008 VA nurse-general progress note indicate that the Veteran has been a participant in the VA vocational rehabilitation program.  Evidence contained in his vocational rehabilitation folder may be relevant to the issue of entitlement to a TDIU.  Hence, the AOJ should obtain and associate with the claims file contents of the Veteran's vocational rehabilitation folder.

As regards VA treatment records, the claims file includes records of the Veteran's treatment contained in the Hampton, Virginia Vista electronic records system (dated to August 2015).  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the matters on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).   The AOJ should specifically request updated authorization to obtain treatment from private medical proivders identified in the record.

Notably, the Veteran submitted a signed and completed "Authorization and Consent to Release Information" form (VA Form 21-4142) in September 2010 for treatment records from Neurosurgical Specialists, Inc. (the location where Dr. Partington is employed).  In an August 2010 letter, Dr. Partington indicated that the Veteran was seen at his office for a post-operative back evaluation in July 2010 and that his second post-operative appointment was scheduled for August 2010.  In November 2010, the AOJ sent a letter to Neurosurgical Specialists, Inc. and requested records only for the period from April through September 2010.  It is unclear from a review of the claims file whether any records were subsequently received directly from Neurosurgical Specialists, Inc./Dr. Partington.  Rather, it appears that only some such records were submitted by the Veteran, and the records pertaining to the July and August 2010 post-operative evaluations do not appear to be included in these records.  These missing records are directly relevant to the claim for an extension of the temporary total rating for the service-connected back disability.

Moreover, a January 2014 "Report of General Information" form (VA Form 27-0820) indicates that the Veteran reported that he received relevant treatment from Dr. Leonard.  Also, a July 2009 examination report from R.B. McAdam, M.D. and statements from the Veteran dated in July and August 2009 reveal that he filed a workman's compensation claim due to back injury at work.  A review of the claims file indicates that the Veteran's complete treatment records from Dr. Leonard and the records associated with his workman's compensation claim have neither been requested nor obtained.

Additionally, the Board finds that clarification as to the Veteran's employment history should be sought upon remand.  A December 2014 VA primary care mental health therapy telephone note indicates that the Veteran was waiting to be medically retired from his job.  A September 2015 examination report from Dr. Partington includes an opinion that the Veteran was "totally disabled in terms of any occupation," but it is also noted on the examination report that he was still employed.  In its letter, the AOJ should invite the Veteran to provide clarifying information in this regard.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Associate with the claims file the contents of the Veteran's vocational rehabilitation folder, including all counseling records.  All records/responses received should be associated with the file.

2.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those contained in the Hampton Vista electronic records system dated since August 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matters on appeal that is not currently of record.  

Specifically request that the Veteran provide appropriate(updated, as needed) authorizations to obtain all records associated with his workman's compensation claim and complete treatment records for a back disability and a lower extremity neurological disability from Dr. Partington and Dr. Leonard, as referenced above.
Also, request that the Veteran furnish information pertaining to his employment history and earnings during the period from November 2004 to the present, to include the starting and ending dates of any employment during that period.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

4.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination by an appropriate physician to ascertain the impact of his service-connected back and lower extremity neurological disabilities on his ordinary activities, to include his employability.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

Based on examination of the Veteran and review of the record, the examiner should fully describe the functional effects of the Veteran's service-connected back and lower extremity neurological disabilities during relevant periods under consideration-- during the periods prior to May 17, 2010, from August 1, 2010 through February 21, 2013, and from July 1, 2014.

If neither disability, alone, is deemed to functionally render the Veteran unemployable for any period, the physician must consider and discuss the combined effects of both disabilities on his ability to perform the physical acts required for gainful employment for each such period.

In particular, for each period, the examiner should describe what types of employment activities would be limited because of the service-connected back and lower extremity neurological disabilities, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

In addressing the above, the physician should consider and discuss all pertinent medical and other objective evidence, and all lay assertions.  The physician may take into consideration the Veteran's level of education, special training, and work experience, but not his age or any level of impairment cause by nonservice-connected disabilities.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of examination sent to him by the pertinent medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for a TDIU, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim on appeal in light of all pertinent evidence-to particularly include the treatment records from Dr. Partington dated from November 2014 to October 2015 and any other relevant evidence added to the VBMS/Virtual VA file(s) since the last adjudication) and ), and all legal authority. 

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that reflects consideration of all additional relevant evidence received since the August 2015 SSOCs, and that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


